DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, claims 1-7, 9-16, 21, and 31-35 are pending in the instant application.  Claim 21 is withdrawn from consideration as being drawn to a non elected invention.  Claims 1-7, 9-16, and 31-35 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections constitute the complete set being presently applied to the instant Application.  This action is NON-Final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Claim Rejections - 35 USC § 101

Claims 1-7, 9-16, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract mental concept of analyzing sequencing results. This judicial exception is not integrated into a practical application because the step(s) of extracting DNA from a sample and sequencing the DNA are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites “analyzing the sequencing result” which is a recitation of an abstract idea because determination can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of extracting DNA from a sample, enriching the DNA and sequencing the DNA does not integrate the JE into a practical application because it is a mere data gathering step.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, although particular SEQ ID NOS are recited within the claim 1 and some dependent claims, the enriching step in claim 1 does not actually specify a requirement the particular primers are actively used in the method since the claim recites that “the parasite derived DNA selectively enriched in step 2) is “derived from one or more sequences of Echinococcus genomic DNA corresponding to a specific target sequence amplified from a primer pair selected from…” As such, the claims broadly encompass an enriching step targeting any sequence within the Echinococcus genome.  The recitation of “derived” from Echinococcus DNA “corresponding” to a target that has been amplified does not actually specify any particular target because any sequence within the echinococcal genome can be considered “corresponding” to a target since they are within the same genome.  The term “derived” is even broader and allows for variability since it does not specify the degree of derivation.  Therefore, the claims do not actually recite any particular reagents that can be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  The general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2103.05dII).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the recitation of an abstract idea and any additional element consists of using well understood, routine and conventional activity.  Those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
NOTE: The rejection under 35 USC 101 can be overcome by reciting:
A method of detecting parasite-derived DNA in a sample, comprising:
	1) extracting DNA from the sample;
	2) selectively enriching the parasite derived DNA in the sample by amplifying the DNA with at least one primer pair selected from the group consisting of SEQ ID NO: 1 and 2, SEQ ID NO: 3 and 4, SEQ ID NO: 5 and 6, SEQ ID NO: 7 and 8, SEQ ID NO: 9 and 10, SEQ ID NO: 11 and 12, SEQ ID NO: 13 and 14, SEQ ID NO: 15 and 16, SEQ ID NO: 17 and 18, SEQ ID NO: 19 and 20, SEQ ID NO: 21 and 22, SEQ ID NO: 23 and 24, and SEQ ID NO: 25 and 26;  
	3) subjecting the DNA enriched in step 2) to high throughput sequencing; and
	4) analyzing the sequence result of step 3), wherein the presence of the parasite derived DNA sequence indicates that the sample contains the parasite derived DNA.  

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9-12, 16 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann (Wichmann et al; PLOS Negl Trop Dis 3(4):e22; 2009) and Chaya (Chaya et al; Tropical Parasitology, 4:1, pages 43-45, 2014).
Wichmann teaches diagnosis of Schistosomiasis by detection of cell free parasite DNA in human plasma. Wichmann teaches plasma samples were collected from patients for DNA extraction (Wichmann p. 2, 2nd column, p. 4, 2nd column). Wichmann teaches a 121 bp tandem repeat sequence was chosen as the PCR target gene and enriched, and the DNA sample was subjected to high-throughput sequencing in a Roche LightCycler version 1.2 (Wichmann p. 3, 1st column). Wichmann teaches the detecting cell free parasite DNA in 14 patients with active disease (Wichmann p. 6, 2nd column).
Wichmann does not teach detection of parasite DNA where the parasite is Echinococcus, however Chaya teaches detecting Echinococcus granulosus by PCR (Chaya, Abstract).  Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Wichmann to detect the presence of Echinococcus granulosus as taught by Chaya, because it would provide a non-invasive method of diagnosing an E. granulosus infection. Wichmann teaches the ease of taking blood sample and Chaya teaches detecting the presence of E. granulosus specific DNA.   Therefore, a person of ordinary skill in the art would have been motivated to detect E granulosus by the method taught by Wichmann.
Wichmann teaches an internal control fragment (Wichmann p. 3, 2nd column) (claim 2).
Wichmann teaches multiplex PCR using the Roche LightCycler (Wichmann p. 3, 1st column) (claims 3 and 4). Wichmann teaches a 121 bp tandem repeat sequence (Wichmann p. 3, 1st column) (claims 6 and 10).
Wichmann teaches primers SRA1 and SRS2 used in real- time PCR (Wichmann p. 2, 1st column) (claim 9).
Wichmann teaches confirming experiments with plasmid DNA spiked in human plasma (Wichmann p. 3, 2nd column) (claim 16).
Regarding the SEQ ID NOS set forth in the claims: although particular SEQ ID NOS are recited within the claim 1 and some dependent claims, the enriching step in claim 1 does not actually specify a requirement that the particular primers are actively used in the method since the claim recites that “the parasite derived DNA selectively enriched in step 2) is “derived from one or more sequences of Echinococcus genomic DNA corresponding to a specific target sequence amplified from a primer pair selected from…” As such, the claims broadly encompass an enriching step targeting any sequence within the Echinococcus genome.  The recitation of “derived” from Echinococcus DNA “corresponding” to a target that has been amplified does not actually specify any particular target because any sequence within the echinococcal genome can be considered “corresponding” to a target since they are within the same genome.  The term “derived” is even broader and allows for variability since it does not specify the degree of derivation.  Therefore the recitation of primer SEQ ID NOS in the claims does not distinguish the claims from the teachings of the prior art.  
Claims 5, 13-15, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann and Chaya as applied to claims 1-4, 6-7, 9-12, 16 and 31-34 above, and further in view of Wang.
The teachings of Wichmann and Chaya are set forth above.  Wichmann and Chaya do not teach the limitation in claims 5, 13-15, and 35, however Wang teaches a microarray for capture probes for detecting amplified nucleic acids (Wang para. [0085).  Regarding claim 13, Wang teaches the sequencing platforms include Illumina®, 454® and AB® SOLID™ (Wang para. [0107)). Regarding claim 14, Wang teaches filtering the reads which are able to map on to the human genome (Wang para. [0113)]). Regarding claim 15, Wang teaches upon finishing the alignments, the reads that mapped onto target pathogens uniquely were picked and the total number of uniquely mapping reads number on each target pathogens genome was calculated. The proportion was defined as the relative abundance of the sample on the target pathogen (Wang para. [0115]). Wang teaches the calculated relative abundance was compared to a cutoff value.  Therefor it would have been prima facie obvious to the ordinary artisan to modify the method of Wichmann and Chaya with the elements taught by Wang because references are in the same field and the alternate methods represent simple substitution of one element for another to obtain predictable results.  

Conclusion
No claims are allowed herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634